Citation Nr: 0304663	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) prior to April 11, 1995.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.








WITNESSES AT HEARING ON APPEAL

The veteran and his wife and son



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 1995.  

In a Hearing Officer's Decision dated in May 1995, the rating 
for the veteran's service-connected PTSD was increased to 30 
percent, effective on May 11, 1993, the date on which the RO 
had received the veteran's claim for increase.  

The veteran continued to disagree with the rating and filed a 
timely Substantive Appeal, received at the RO in June 1995.  

The VA criteria for rating mental disabilities were revised 
in November 1996.  In a January 1998 rating decision, the RO 
granted a temporary total rating for the veteran's PTSD based 
on the provisions of 38 C.F.R. § 4.29 from June 20, 1997 
through July 31, 1997 and continued the 30 percent rating for 
the service-connected PTSD thereafter.  

In a rating decision of January 2000, the RO increased the 
rating for the veteran's PTSD to 50 percent disabling, 
effective on May 11, 1993, the date on which the RO received 
the veteran's claim for increase.  

In an April 2000 decision, the Board found that the service-
connected PTSD had been shown to have rendered the veteran 
unemployable and to have produced total social and 
occupational impairment since the date of a psychiatric 
examination conducted on April 12, 1995.  

Thus, the Board assigned a 100 percent rating for the 
service-connected PTSD effective on April 12, 1995, the date 
of the VA examination.  

In April 2000, the Board also remanded back to the RO that 
portion of the increased rating issue covering the period 
from May 11, 1993 through April 11, 1995.  The Board found 
that the record was incomplete and that additional records 
from the Social Security Administration were needed prior to 
rendering a decision on the merits with regard to the period 
from May 11, 1993 to April 11, 1995.  

As the April 2000 award was not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993)  



FINDING OF FACT

The veteran's service-connected PTSD is shown to have likely 
rendered the veteran demonstrably unable to obtain or retain 
employment since May 11, 1993, the date on which his claim 
for an increased rating was received at the RO.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for the service-connected PTSD beginning on May 11, 1993 are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.129, 4.130, 4.132 including Diagnostic Code 9411 
(regulations in effect prior to November 7, 1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts, in essence, that an increased rating to 
100 percent is warranted for the service-connected PTSD from 
May 11, 1993, the date on which the veteran's claim of 
increase was received at the RO.  

As noted in the Introduction hereinabove, the Board, in an 
April 2000 decision, assigned a 100 percent rating for the 
service-connected PTSD, effective on April 12, 1995.  

As such, the only issue on appeal is entitlement to an 
increased rating for the service-connected PTSD from May 11, 
1993, the date of the claim for increase, through April 11, 
1995.

The veteran has consistently maintained that his psychiatric 
disability began during service in Korea.  In this regard, 
the Board notes that service connection for a nervous 
condition was denied in a May 1958 RO rating decision.  

Of recent particular note, on a VA psychiatric examination in 
November 1999, the examining physician noted that she had 
previously treated the veteran at a VA hospital in June and 
July 1997.  

After the evaluation, the diagnosis on Axis I was that of 
chronic, severe, PTSD.  The veteran 's current Global 
Assessment of Functioning (GAF) was that of 35.  The examiner 
noted that she had overestimated the veteran's Global 
Assessment of Functioning (GAF) in July 1997.  She said that 
the veteran had not been capable of functioning at that level 
in 1997 and probably had not been throughout the 1990's.  

Subsequent to the Board remand, additional records from the 
Social Security Administration were obtained.  These records 
indicate that the veteran began receiving Social Security 
disability in May 1991.  

Moreover, at his personal hearing in March 1995, the veteran 
noted that he stopped working when he began receiving Social 
Security disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  

However, in this regard, the Board points out that if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

As such, since the period in question in this case falls 
prior to the effective date of the new regulations, and 
because the Board finds that the old criteria is more 
favorable to the veteran, a discussion of the new regulations 
is unnecessary.  

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted under the old version of 
Diagnostic Code 9411 where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

The old formula of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  

The Court has held that the Secretary's interpretation that 
the three criteria set forth in Diagnostic Code 9411 are each 
independent bases for granting 100 percent, is reasonable and 
not in conflict with any statutory mandate, policy, or 
purpose.  Johnson v. Brown, 7 Vet. App. 95 (1994).  

In this case, the medical evidence shows that the veteran 
likely has been demonstrably unable to retain or obtain 
employment due to his PTSD since the date of the filing of 
his claim for increase on May 11, 1993.  

As such, the Board concludes that the veteran's PTSD 
satisfies one of the three criteria for the assignment of a 
100 percent rating under the regulations in effect prior to 
November 7, 1996.  

Since the veteran is shown to have been demonstrably unable 
to obtain and retain employment for the period in question, 
the Board concludes that the schedular criteria for a rating 
of 100 percent for the service-connected PTSD have been met 
since May 11, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(regulations in effect prior to November 7, 1996).  

Finally, the Board must point out that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinabove, 
discussion of VCAA is not necessary here.  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD beginning on May 11, 1993 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

